Citation Nr: 0530515	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Evaluation of scars of the right hand, rated as 0 percent 
disabling from August 17, 1993, and as 10 percent disabling 
from September 27, 1994.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  This issue was previously remanded by the 
Board in December 1998.

(The Board notes that the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for nerve damage of the 
right hand and the issue of entitlement to a total disability 
rating based on individual unemployability were also 
developed for appellate review.  The TDIU claim was granted 
by the RO in February 2005, and the § 1151 claim was 
withdrawn by the veteran in correspondence dated in March 
2005.  Consequently, these issues are no longer before the 
Board.)


REMAND

The veteran attended a hearing before a Veterans Law Judge in 
May 1998.  As noted, this issue was remanded by a Board 
action dated in December 1998.  VA regulations require that 
the Board member who conducts a hearing participate in making 
the final determination of the claim.  38 C.F.R. § 20.702 
(2005).  The Veterans Law Judge who presided over the May 
1998 hearing is no longer at the Board, and the veteran was 
informed of this in September 2005.  The veteran is thus 
entitled to another hearing before a Veterans Law Judge who 
will make the final determination on the claim.  The veteran 
indicated in correspondence received in October 2005 that a 
videoconference hearing is desired.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

The RO should schedule the veteran 
for a videoconference hearing with a 
member of the Board.  The veteran 
and his representative should be 
given notice of the hearing and 
opportunity to prepare.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

